DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, species I, in the reply filed on 06/13/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwak (US 2013/0229855).
Regarding claim 1, Kwak discloses, in FIGS. 13-14 and in related text, a vertical resistive memory array comprising: 
a front vertical resistive memory unit comprising a front resistive random access memory (RRAM) pillar and a first vertically stacked electrode group connected to a first side (+X side) of the front RRAM pillar; 
the front RRAM pillar (PL1) comprising a first pillar electrode (117) and a first switching liner (118) around and contacting a sidewall perimeter of the first pillar electrode; and 
the first vertically stacked electrode group comprising a first upper single cell (SC) electrode (116a) in contact with the first switching liner and a first lower SC electrode (115a) in contact with the first switching liner (see Kwak, [0092], [0094], [0099]).

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandyopadhyay (US 2020/0258572).
Regarding claim 1, Bandyopadhyay discloses, in FIGS. 2B and 2C1-2C2 and in related text, a vertical resistive memory array comprising: 
a front vertical resistive memory unit comprising a front resistive random access memory (RRAM) pillar and a first vertically stacked electrode group connected to a first side (left side) of the front RRAM pillar; 
the front RRAM pillar comprising a first pillar electrode (LBL12) and a first switching liner (232) around and contacting a sidewall perimeter of the first pillar electrode; and 
the first vertically stacked electrode group comprising a first upper single cell (SC) electrode (node to the left of M413 in FIG. 2C1) in contact with the first switching liner and a first lower SC electrode (node to the left of M313 in FIG. 2C1) in contact with the first switching liner (see Bandyopadhyay, [0065]-[0072]).
Regarding claim 2, Bandyopadhyay discloses wherein the front vertical resistive memory unit further comprises: a second vertically stacked electrode group connected to a second side (right side) of the front RRAM pillar (including LBL12 and surrounding switching liner 232), the second vertically stacked electrode group comprising a second upper SC electrode (node to the right of M414 in FIG. 2C1) in contact with the first switching liner and a second lower SC electrode (node to the right of M314 in FIG.  2C1) in contact with the first switching liner (see Bandyopadhyay, [0065]-[0072]).
Regarding claim 3, Bandyopadhyay discloses a rear vertical resistive memory unit comprising a rear RRAM pillar and a third vertically stacked electrode group connected to a first side (left side) of the rear RRAM pillar; the rear RRAM pillar comprising a second pillar electrode (LBL22) and a second switching liner (232) around a sidewall perimeter of the second pillar electrode; and the third vertically stacked electrode group comprising a third upper SC electrode (node to the left of M423 in FIG. 2C2) in contact with the second switching liner and a third lower SC electrode (node to the left of M323 in FIG. 2C2) in contact with the second switching liner (see Bandyopadhyay, [0065]-[0072]).
Regarding claim 4, Bandyopadhyay discloses wherein the rear vertical resistive memory unit further comprises: a fourth vertically stacked electrode group connected to a second side (right side) of the rear RRAM pillar (including LBL22 and surrounding switching liner 232), the fourth vertically stacked electrode group comprising a fourth upper SC electrode (node to the right of M424 in FIG. 2C2) in contact with the second switching liner and a fourth lower SC electrode (node to the right of M324 in FIG. 2C2) in contact with the second switching liner (see Bandyopadhyay, [0065]-[0072]).
Regarding claim 5, Bandyopadhyay discloses a first upper multi cell (MC) electrode (WL41) connected to the first upper SC electrode  (node to the left of M413 in FIG. 2C1) and connected to the third upper SC electrode (node to the left of M423 in FIG. 2C2) (see Bandyopadhyay, FIGS. 2B, 2C1-2C2, [0065]-[0072]).
Regarding claim 6, Bandyopadhyay discloses a second upper MC electrode (WL42) connected to the second upper SC electrode (node to the right of M414 in FIG. 2C1) and connected to the fourth upper SC electrode (node to the right of M424 in FIG. 2C2) (see Bandyopadhyay, FIGS. 2B, 2C1-2C2, [0065]-[0072]).
Regarding claim 7, Bandyopadhyay discloses a first lower MC electrode (WL31) connected to the first lower SC electrode (node to the left of M313 in FIG. 2C1) and connected to the third lower SC electrode (node to the left of M323 in FIG. 2C2) (see Bandyopadhyay, FIGS. 2B, 2C1-2C2, [0065]-[0072]).
Regarding claim 8, Bandyopadhyay discloses a second lower MC electrode (WL32) connected to the second lower SC electrode (node to the right of M314 in FIG.  2C1) and connected to the fourth lower SC electrode (node to the right of M324 in FIG. 2C2) (see Bandyopadhyay, FIGS. 2B, 2C1-2C2, [0065]-[0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811